Citation Nr: 0022046	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  97-11 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUE

Entitlement to increased compensation, pursuant to provisions 
of 38 U.S.C. § 1151, for residuals of retinal detachment of 
the right eye resulting from cataract removal, currently 
evaluated as noncompensable. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1997 rating 
decision from the Indianapolis RO which, inter alia, granted 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
residuals of retinal detachment of the right eye resulting 
from cataract removal performed at a VA medical facility in 
February 1995.  A noncompensable evaluation for the disorder 
was assigned, but special monthly compensation for loss of 
use of the eye was granted.  The veteran timely appealed that 
determination to the Board.

In August 1997, the Board remanded this case to the RO for 
further development, which has been accomplished.  However, 
as the denial of the claim has been continued, the case has 
been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In February 1995, the veteran underwent VA surgical 
treatment for removal of a cataract on the right eye, which 
impaired his vision.

3.  In July 1995, the veteran was diagnosed with retinal 
detachment of the right eye; he underwent subsequent VA 
surgeries in July and September 1995.  

4.  After the filing of the veteran's claim in June 1996, in 
January 1997, the RO granted compensation benefits, pursuant 
to 38 U.S.C. § 1151, for residuals of retinal detachment 
resulting from cataract removal of the right eye; although 
special monthly compensation benefits for loss of use of the 
right eye was granted, a noncompensable evaluation for the 
disability was assigned, effective June 18, 1996. 

5.  The veteran's residuals of retinal detachment of the 
right eye resulting from cataract removal are currently 
manifested by corrected central visual acuity of hand motion 
or less in the right eye; he also complains of experiencing a 
mild, periocular ache.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
retinal detachment of the right eye resulting from cataract 
removal are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.22, 4.75, 4.78, 4.79, 
4.84a, Diagnostic Codes 6027, 6029, 6033, 6069, 6070 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The history of the veteran's service-connected residuals of 
retinal detachment of the right eye resulting from cataract 
removal may be briefly described.  A VA medical report dated 
on February 15, 1995, showed that the veteran underwent 
phacoemulsification with posterior chamber lens implant of 
the right eye and anterior vitrectomy.  The diagnosis was 
cataract of the right eye.  A complication of the surgery was 
indicated as posterior capsule rupture with vitreous loss.

A VA outpatient treatment record dated on February 17, 1995, 
noted that the veteran's visual acuity was 20/50 in the right 
eye.

Another VA outpatient treatment record dated on February 27, 
1995, indicated that the veteran's visual acuity was 20/70 in 
the right eye.

A VA outpatient treatment record dated in June 1995 revealed 
that the veteran was seen for complaints of not being able to 
see out of his right eye.  He said that he had "faint" 
image in both eyes and that it has worsened within the last 3 
weeks.  The diagnosis was status post 2/15 surgical right 
cataract, history of benign tremor.

In a VA medical record dated in July 1995, it was noted that 
the veteran underwent scleral buckle procedure of the right 
eye.  The diagnosis was retinal detachment of the right eye.

A VA medical record dated in September 1995 showed that the 
veteran underwent a pars plana vitrectomy with gas/fluid 
exchange.  The diagnosis was retinal detachment of the right 
eye.

A VA outpatient treatment record dated in January 1996 noted 
that the veteran was able to count fingers at 4 feet and his 
visual acuity in the left eye was 20/30.

In a VA medical statement dated in February 1996, the 
examiner stated that he suffered from a retinal detachment 
following his surgery in his right eye.  The examiner stated 
that subsequent surgeries left the retina in good position, 
but because of scarring, it has left the veteran legally 
blind in this eye.  The examiner recommended that the veteran 
wear glasses to protect his good left eye, but indicated that 
he did not feel further surgeries would benefit the right 
eye.

In July 1996, the veteran filed a claim for compensation 
benefits, pursuant to 38 U.S.C. §  1151, for loss of vision 
in the right eye.

In a medical statement received in June 1997, a VA physician 
reported that the veteran suffered a retinal detachment in 
his right eye following cataract surgery.  The examiner 
indicated that the veteran's retina had been repaired and was 
currently flat; but that a scar remained on the retina in the 
area of central vision causing legal blindness.  He said that 
the veteran's left eye was healthy and he recommended a 
yearly follow-up evaluation.

In January 1997, the RO granted compensation benefits, 
pursuant to 38 U.S.C. § 1151, for residuals of retinal 
detachment resulting from cataract removal of the right eye; 
although special monthly compensation benefits for loss of 
use of the right eye was granted, a noncompensable evaluation 
for the disability was assigned, effective June 18, 1996. 

A VA medical statement dated in April 1998 indicated that the 
veteran underwent a cataract surgery of both eyes; and that 
the veteran subsequently developed a retinal detachment that 
was operated on twice in the right eye.  It was also 
indicated that the veteran currently had a central retinal 
scar limiting his vision in his right eye.  It was further 
indicated that the veteran had a lens implant with some 
moderate lens capsule opacity; and that his current right eye 
vision was "count fingers or worse" and 20/40 in the left 
eye.

The veteran underwent a VA ophthalmology examination in April 
1998.  At that time, the veteran reported that his ocular 
history was significant for cataract extraction with lens 
implant in both eyes.  He stated that he had a retinal 
detachment in the right eye, which was repaired twice in 
1995.  He also stated that he subsequently developed a 
macular scar, which reduced his vision in the right eye.  He 
complained of a mild periocular ache in the right eye that 
was not bad, but was constant.  He said that he did not use 
any eye drops at that time.  On examination, the veteran's 
corrected distant visual acuity was light perception in the 
right eye and 20/40 in the left eye.  There was a 3-
millimeter minimally reactive pupil in the right eye and a 
3.5-millimeter pupil reactive to 2 millimeter in the left 
eye.  There was a 1 to 2 positive relative afferent pupillary 
defect in the right eye.  His extraocular motility was full 
and normal in both eyes.  Intraocular pressure was 16 in the 
right eye and 12 in the left eye.  Slit lamp examination was 
significant for posterior chamber intraocular lenses in both 
eyes, anterior chambers that were deep, and quiet and clear 
corneas.  He had a peripheral iridectomy in the right iris.  
The lens appeared to be in good position in both eyes.  
However, there was some posterior capsular fibrosis in the 
left eye.  On dilated fundus examination the examiner noted 
that he was able to see peripheral cortical material still 
remaining in the right eye.  He also had a scleral buckle in 
place and a flat retina with a very significant central 
chorioretinal scar in the right eye.  His left fundus nerve 
macula vessels and periphery appeared within normal limits.  
In summary, the examiner concluded that the veteran was a 70 
year old man, who has undergone bilateral cataract surgery 
with posterior chamber intraocular lens implant; that the 
veteran was status post scleral buckle in the right eye for 
retinal detachment; that the veteran now had a chorioretinal 
scar that was limiting his vision somewhere near the light 
perception to hand motion level; that he had visual acuity of 
20/40 in the left eye that appeared to be limited posterior 
by capsular fibrosis; that the right eye appeared to be 
stable and there appeared to be no further treatment in 
efforts to improve vision in that eye; and that the veteran 
could undergo a YAG capsulotomy in the left eye to attempt to 
improve visual acuity in that eye.

In a VA medical statement dated in July 1998, the examiner 
stated that the veteran did not have any light perception in 
the right eye and that his visual acuity was 20/50 in the 
left eye.  The examiner also stated that there was old 
scarring in the right macula and that the left eye appeared 
normal with questionable nasal field defect.

In the report of a VA ophthalmology examination performed in 
October 1999, the veteran's best distant visual acuity with 
correction was hand motion in the right eye and 20/20 minus 3 
in the left eye.  He was unable to read anything at near in 
the right eye.  His pupils were found to have 2+ relative 
afferent pupillary defect of the right eye.  His extraocular 
motility was full in both eyes. His intraocular pressures 
were within normal limits at 18 millimeters of mercury in 
both eyes.  Goldman visual field of the left eye was within 
normal limits.  He was unable to perform confrontational 
visual fields in the right eye secondary to the poor visual 
acuity.  Slit lamp examination of the right eye showed 
corneal endo-pigment and guttata.  There was a peripheral 
iridotomy in the iris and a posterior chamber intraocular 
lens that was well centered.  On dilated fundus examination 
of the right eye, the veteran had a scleral buckle that was 
360 degrees around the periphery of the retina.  There was 
chorioretinal scars around the indented buckle site.  The 
macular area showed approximately a 1.2 disc diameter in size 
chorioretinal scar.  This chorioretinal scar was centered on 
the fovea.  The optic nerve showed 2+ power.  The vessels 
were within normal limits.  Dilated fundus examination of the 
left eye was entirely within normal limits.  In summary, the 
examiner concluded that the veteran was status post cataract 
in the eyes.  The examiner noted that, following his cataract 
surgery of his right eye, the veteran developed a retinal 
detachment and has had two surgeries to repair the retinal 
detachment.  The examiner also noted that, upon review of the 
old records, it was revealed that the retinal detachment 
involved the macula fovea area; that, on subsequent 
examinations, following the surgery, he was noted to have a 
chorioretinal scar in the central fovea area; that this 
limits his visual acuity in the right eye; that the prognosis 
for visual recovery in the right eye was poor; and that the 
veteran was pseudophakia in the left eye and had good visual 
acuity with correction.

In a VA ophthalmology addendum dated in November 1999, the 
examiner stated, after reviewing the veteran's claims folder, 
that the veteran had cataract surgery due to a visual 
significant cataract of the right eye.  It was noted that the 
cataract had impaired the veteran's vision and cataract 
surgery was notable for an anterior vitrectomy.  The examiner 
indicated that the veteran was seen postoperatively four 
times; that the veteran had 20/20 vision with refraction; and 
that the veteran experienced a decline of vision 
approximately four months after surgery.  The examiner 
reported that the veteran visited the eye clinic on July 11, 
1995, at which time, it was found that the veteran had a 
rhegmatogenous retinal detachment with two horseshoe tears 
and he underwent surgery for this.  The examiner expressed 
that, due to the severity of the retinal detachment, the 
veteran's vision was not recoverable regardless of the two 
surgeries and has remained count fingers at the most recent 
examination.  The examiner mentioned that the right eye 
disorder initially was a cataract before the February 1995 
surgery and most recently was a repaired detachment that was 
attached, but due to scarring vision will no longer recover.  
The examiner noted that the most retinal surgery had a risk 
of retinal detachment even when there are no complications 
associated with it, probably in the rate of 1 to 100 or 1 to 
200 cases; that when any complications occurs such as an 
anterior vitrectomy, the risk increases; and that the 
cataract surgery was probably related to the retinal 
detachment.

In various statements submitted in connection with the 
appeal, the veteran alleges that a higher evaluation for 
right eye disability is warranted because he suffered a 
retinal detachment leading to right eye blindness after 
undergoing cataract surgery at the Indianapolis, Indiana VA 
Medical Center in February 1995.  He reports that lens that 
the doctor was inserting his right eye was broken during the 
cataract surgery in February 1995 and that his retina was 
torn in many places and his pupil was scratched causing him 
blindness in his right eye during the removal of the broken 
lens.

Analysis

At the outset, the Board notes that the veteran is currently 
in receipt of special monthly compensation benefits for 
veteran's claim for a compensable evaluation for residuals of 
retinal detachment of the right eye resulting from cataract 
removal.  Hence, the sole question for the Board is whether a 
compensable evaluation for that disability (for purposes of 
compensation pursuant to 38 U.S.C. § 1151) is warranted.

The Board finds that the claim for a higher evaluation, 
analogous to one for an increased rating, is plausible, and, 
therefore, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Cf. Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  When a claimant submits a well-grounded claim, VA 
must assist him in developing the facts pertinent to his 
claim. Id.  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

The RO has evaluated the veteran's residuals of retinal 
detachment of the right eye resulting from cataract removal 
as noncompensable under the provisions relating to diseases 
of the eye and impairment of central visual acuity.  As 
compensation benefits are being paid on the basis of 
additional disability resulting from VA surgical treatment 
(see 38 U.S.C.A. § 1151), the noncompensable evaluation has 
been derived by deducting the level of impairment 
attributable to the pre-existing condition, aphakia resulting 
from cataract removal (see 38 C.F.R. § 4.84a, Diagnostic Code 
6029) from the current level of visual acuity (see 38 C.F.R. 
§ 4.48a, Diagnostic Code 6074).  See also 38 C.F.R. §§ 4.22, 
4.78.   The Board will consider all pertinent regulatory 
provisions in evaluating the claim.

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75.  Combined ratings for 
disabilities of the same eye should not exceed the rating for 
total loss of vision of that eye, unless there is enucleation 
or a serious cosmetic defect added to the total loss of 
vision.  38 C.F.R. § 4.80.

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91m.), lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  38 C.F.R. § 4.79.

An evaluation between 10 and 100 percent will be assigned for 
detached retina under Diagnostic Code 6008 by application of 
Diagnostic Code 6009, which is based on impairment of visual 
acuity or field loss, pain, rest requirements or episodic 
incapacity.  An additional rating of 10 percent is awarded 
during continuous active pathology.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6008 and 6009.

Preoperative cataract is to be rated on the basis of 
impairment of vision, whereas postoperative cataract is to be 
rated on the basis of impairment of vision and aphakia.  38 
C.F.R. § 4.84a, Diagnostic Codes 6027 and 6029.

Dislocation of the crystalline lens of the eye is rated under 
the diagnostic code for aphakia.  38 C.F.R. § 4.84a, 
Diagnostic Code 6033.

A minimum 30 percent evaluation will be assigned for 
unilateral or bilateral aphakia, which is not to be combined 
with any other rating for impaired vision.  When only one eye 
is aphakic, the eye having poorer corrected visual acuity 
will be rated on the basis of its acuity without correction.  
When both eyes are aphakic, both will be rated on corrected 
vision.  The corrected vision of one or both aphakic eyes 
will be taken one step worse than the ascertained value, 
however, not better than 20/70 (6/21).  The combined ratings 
for disabilities of the same eye should not exceed the amount 
for total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  See 38 C.F.R. § 4.84a, Diagnostic Code 6029.

A 30 percent evaluation will be assigned for blindness in one 
eye (having only light perception), in addition to special 
monthly compensation, when corrected visual acuity in the 
other eye is 20/40 (6/12).  38 C.F.R. § 4.84a, Diagnostic 
Code 6070.

A 40 percent evaluation will be assigned for anatomical loss 
of one eye, in addition to special monthly compensation, when 
corrected visual acuity in the other eye is 20/40 (6/12).  38 
C.F.R. §  4.84a, Diagnostic Code 6066.

Compensation is payable for certain combinations of service-
connected and nonservice-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability, as if both disabilities were 
service-connected, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct. 38 C.F.R. § 3.383.

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation from the latter except when the bilateral 
vision amounts to total disability.  See 38 C.F.R. § 4.78.

Initially, the Board finds that, in this case, the current 
level of disability should be rated under Diagnostic Code 
6070 for blindness in one eye having only light perception 
and 20/40 or better vision in the other eye.  See 38 C.F.R. 
§ 4.84a.  The veteran is shown to be, for all intents and 
purposes, blind in the right eye.  Moreover, the visual 
acuity in the veteran's left eye has most consistently been 
assessed as 20/40 or better.  The April 1998 VA examiner 
noted that the veteran's corrected distant visual acuity was 
light perception in the right eye and 20/40 in the left eye.  
Additionally, although the July 1998 VA examiner stated that 
the veteran did not have any light perception in the right 
eye and that his visual acuity was 20/50 in the left eye, the 
October 1999 VA examiner indicated that veteran's best 
corrected distant central visual acuity was hand motion in 
the right eye and 20/20 minus 3 in the left eye.  Thus, the 
left eye is appropriately considered to be 20/40 or better 
for rating purposes.  38 C.F.R. § 3.383(a).  Applying these 
visual acuity levels to Table V in 38 C.F.R. § 4.84a, a 30 
percent rating is for assignment where there is light 
perception only (blindness) in one eye and 20/40 or better 
vision in the other eye.  The Board notes that given the 
level of left eye visual acuity, the fact that special 
monthly compensation benefits have been assigned, and that 
anatomical loss of the right eye is not shown, there is no 
basis for assessing the current level of disability as 
greater than 30 percent.  See Diagnostic Codes 6061-6071.  
The record also presents no basis for a higher current 
assessment even if, alternatively, the veteran's disability 
was evaluated on the basis of his complaints of pain, alone.  
See Diagnostic Codes 6008 and 6009.  Thus, the current level 
of disability is properly assessed as 30 percent.   

Here, however, the cataract removal by the VA surgeons did 
not cause the veteran's right eye visual impairment; rather, 
the fact that section 1151 benefits have been granted is 
predicated on the notion that the cataract surgery resulted 
in additional disability-which is to say that the surgery 
worsened the veteran's pre-existing right eye disability.  
Indeed, in determining whether a veteran has suffered 
additional disability for section 1151 purposes, the level of 
disability prior to, and after, the VA medical or surgical 
treatment, is compared.  As in cases of aggravation of 
disability for VA purposes, the assigned rating for such 
additional disability is limited to the degree of disability 
over and above the degree of pre-existing disability.  See 38 
C.F.R. § 4.78; see also 38 C.F.R. § 4.22.  Thus, the Board 
finds that it is appropriate to deduct the pre-existing level 
of disability from the current level of disability to arrive 
at the correct disability evaluation.  

Clearly, before the February 1995 surgery, the veteran's 
right eye visual acuity was impaired, to some extent, by a 
cataract.  However, there is no medical evidence that 
reflects the actual right eye visual acuity immediately prior 
to the February 1995 surgery.  Based on review of medical 
records dating from and since that surgery, the November 1999 
VA examiner indicated only that the veteran previously had a 
cataract of the right eye with some impaired vision; there is 
no other medical evidence on this point, and no indication 
that any such evidence exists.  Indeed, while the record 
includes outpatient treatment records dating from 1993, the 
first evidence pertaining to right eye problems are those 
associated with the February 1995 surgery, and the veteran 
has not asserted that any additional pertinent records exist 
but have not been obtained.  

In any event, however, the facts of this case would appear to 
warrant a slightly different analysis.  Here, the veteran did 
not suffer additional disability immediately after the 
cataract removal surgery; rather, his visual acuity worsened, 
to its current level, only after the detachment of the 
veteran's retina in July 1995.  Hence, it would appear that 
the level of disability prior to the detachment of the retina 
constitutes the pre-existing disability for purposes of this 
analysis.  The Board finds that the condition of the 
veteran's right eye post-cataract extraction is best 
characterized as aphakia, evaluated pursuant to Diagnostic 
Code 6029, which prescribes a minimum evaluation of 30 
percent.  (Parenthetically, the Board notes that  the rating 
schedule prescribes no lower disability evaluation for visual 
acuity in a case, such as this, in which special monthly 
compensation also is assignable.  See Diagnostic Codes 6061-
6071).  Thus, subtracting the level of disability for the 
veteran's pre-existing cataract extraction, 30 percent, from 
the current level of visual acuity impairment, 30 percent, 
the Board finds that the currently assigned noncompensable 
evaluation for additional right eye disability is 
appropriate.  Under these circumstances, the Board must 
conclude that the veteran's additional right eye disability 
is adequately compensated for by the payment of special 
monthly compensation for loss of use of that eye.

The above determinations are based on consideration of the 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, however, the Board notes that 
there is no indication that the schedular criteria are 
inadequate to evaluate the veteran's right eye disorder since 
there has been no showing that it has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), has necessitated frequent 
periods of hospitalization, or otherwise has rendered 
impracticable the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this case to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell, supra; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim for 
a compensable evaluation for residuals of retinal detachment 
of the right eye resulting from cataract removal, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

ORDER

A compensable evaluation for residuals of retinal detachment 
of the right eye resulting from cataract removal is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 14 -


- 8 -


